number release date cc intl tl-n-3372-99 uilc internal_revenue_service national_office field_service_advice date date memorandum for lmsb division counsel area attn ronald m rosen attorney cc lm ctn from elizabeth beck senior technical reviewer cc intl subject fsc commissions derived from sublicenses this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend entities corpa corpa-fsc tax exempt entity cfpartnership1 cfpartnership2 cfpartnership3 uspartnership scorpa suba jurisdictions u s state1 u s state2 country1 country2 country3 country4 percentage amounts amounta amountb amountc amountd amounte amountf amountg amounth amounti amountj miscellaneous individual taxable_year taxable_year issues whether the gross_receipts from sublicenses of computer_software to unrelated foreign end-users by controlled foreign_partnerships that licensed the computer_software from their domestic parent_corporation that manufactured the computer_software in the united_states and shipped the computer_software directly to the foreign end-users outside the united_states are disqualified from the status of foreign_trading_gross_receipts under sec_924 if the gross_receipts constitute foreign_trading_gross_receipts under sec_924 whether the controlled foreign_partnerships are related suppliers and thus not disqualified from computing a commission payable to corpa-fsc under sec_925 provided that all other foreign_sales_corporation requirements are met under sec_921 through conclusion sec_1 no the fact that the gross_receipts are from sublicenses of computer_software to unrelated foreign end-users by controlled foreign_partnerships that licensed the computer_software from their domestic parent_corporation that manufactured the computer_software in the united_states and shipped the computer_software directly to the foreign end-users outside the united_states does not in itself disqualify such receipts from the status of foreign_trading_gross_receipts under sec_924 yes because the controlled foreign_partnerships were related suppliers to corpa-fsc with respect to the sublicensed computer_software they are not disqualified from computing a commission payable to corpa-fsc under sec_925 provided that all other foreign_sales_corporation requirements are met under sec_921 through facts i the parties and transactions generally corpa is a subchapter_c_corporation organized in u s state1 and wholly-owned by individual a united_states citizen corpa-fsc is a wholly-owned subsidiary of corpa incorporated in country1 for taxable_year sec_1 and corpa-fsc had in place a valid election to be treated as a foreign_sales_corporation fsc pursuant to sec_922 and sec_927 and in all other respects continuously maintained its status as a fsc as defined in sec_922 at all relevant times corpa developed and manufactured within the meaning of sec_927 computer_software product within the united_states and as discussed below exported some of product abroad with corpa-fsc acting as its commission agent for purposes of this advice we assume that product satisfied the foreign content test of sec_927 and temp sec_1_927_a_-1t for fsc export_property we further assume that corpa-fsc satisfied the foreign_management requirements of sec_924 and sec_924 and the foreign_economic_process requirements of sec_924 and sec_924 with respect to the transactions in question with respect to products exported corpa licenses product to entities located in foreign countries that sublicense product to foreign end-users the foreign end-users are companies unrelated to corpa that use product in their business operations outside the united_states during taxable_year sec_1 and corpa licensed product to four different kinds of entities located in foreign countries unrelated third parties corp a’s controlled_foreign_corporations corpa’s branch offices and foreign_corporations treated by corpa as partnerships controlled foreign_partnerships for united_states tax purposes except in the case of the branch offices the licensees paid corpa a portion of the amount that the sublicensees paid to the licensees for example when a licensee sublicensed product to a foreign end-user the licensee would pay corpa a portion of its sublicensing fee and keep the remainder of the fee corpa employs the same payment system whether the licensee is related or unrelated for the purposes of this advice we assume that the amount charged by corpa meets the arm’s length standard requirement under temp sec_1 a -1t e the issues here pertain to the sublicenses of product by the controlled foreign_partnerships located in countrie sec_2 and in this regard facts concerning the ownership of the controlled foreign_partnerships and the particulars of the licensing further development of the facts regarding the requirements under sec_924 may be appropriate to determine whether the fsc provisions apply as a threshold matter to the controlled foreign partnerships’ gross_receipts from sublicenses of product agreements are essential ii controlled foreign_partnerships the three controlled foreign_partnerships in question were owned as follows cfpartnership1 was owned amounta by individual amountb by corpa and amountc by tax exempt entity cfpartnership2 was owned amounta by individual amountb by corpa and amountc by tax exempt entity at the beginning of taxable_year cfpartnership3 was owned amountd by scorpa an s_corporation amounte by suba a c_corporation amountf by corpa and amountc by tax exempt entity scorpa and suba were wholly-owned by individual and organized under the laws of u s state1 during taxable_year scorpa contributed a amountg partnership_interest in cfpartnership3 to uspartnership a limited_liability_company organized in u s state2 and owned predominantly by corpa in taxable_year scorpa contributed its remaining amounth partnership_interest in cfpartnership3 to uspartnership at all times relevant to this case corpa owned amounti of uspartnership and scorpa owned the other amountj of uspartnership cfpartnership1 was formed and operates in country2 cfpartnership2 was formed and operates in country3 and cfpartnership3 was formed and operates in country4 iii licensing agreements generally corpa licensed product directly to the controlled foreign_partnerships which in turn sublicensed product directly to foreign end-users the licensing agreements granted the controlled foreign_partnerships a limited non-transferable non- exclusive right to sublicense product to foreign end-users within a specified territory the sublicensing agreements granted the foreign end-users a limited right to use product in their businesses neither the licenses nor the sublicenses conferred title ownership or intellectual_property rights in product to the licensees or sublicensees we assume that for tax purposes and under sec_921 through the fsc provisions in particular the licenses and sublicenses of product in question were this field_service_advice expresses no opinion regarding the validity of the controlled foreign_partnerships or their partnership_allocations for purposes of this advice the controlled foreign_partnerships and their partnership_allocations are treated as valid in the case of cfpartnership3 corpa licensed product through uspartnership which it controlled for purposes of this field_service_advice and for simplicity corpa is treated as dealing directly with cfpartnership3 leases and subleases of property ie of a copyrighted_article as that term is used under temp sec_1_927_a_-1t we assume further that the terms of the licenses and sublicenses were for a comparable period with comparable terms of payment within the meaning of temp sec_1 a -1t b iii b the controlled foreign_partnerships were obligated under the licensing agreements to secure a customer agreement from each sublicensee submit orders for product to corpa and pay fees to corpa for rights granted and services provided by corpa the controlled foreign_partnerships also were responsible for installing supervising managing and controlling the use of product each of the controlled foreign_partnerships is staffed by employees from the country in which it is located in return corpa used its best efforts to deliver ordered product to the sublicensees corpa used a commercial freight company to ship product directly from the united_states to foreign end-users in countrie sec_2 and in response to orders placed by the controlled foreign_partnerships the licensing agreements referred to the foreign end-users as the licensee’s customers iv use of commission fsc as stated above during taxable_year sec_1 and corpa-fsc acted as a commission agent as defined under sec_925 and temp sec_1 a -1t d with respect to the licensing transactions between corpa and the controlled foreign_partnerships with respect to each item of product corpa-fsc claimed a commission on the payment from the controlled foreign_partnerships to corpa and a separate commission on the payment from the foreign end-users to the controlled foreign_partnerships examination does not challenge corpa’s application of the fsc provisions to determine corpa-fsc’s commission based on the gross_receipts generated by such licenses of product for taxable_year sec_1 and corpa claims that corpa-fsc acted as the controlled foreign partnerships’ commission agent with respect to product sublicensing transactions between the controlled foreign_partnerships and the foreign end-users corpa asserts that such sublicensing transactions gave rise to foreign_trading_gross_receipts upon which corpa-fsc earned a commission corpa-fsc computed its commissions using the combined taxable_income cti method under sec_925 for all licensing and sublicensing transactions at issue in this case in computing the commission attributable to the payment from the foreign end-users the because the licenses and sublicenses are treated as leases and subleases of a copyrighted_article under the fsc provisions product is not excluded as export_property under sec_927 and temp sec_1_927_a_-1t cf sec_1_861-18 providing for purposes of inter alia the fsc provisions and for transactions that occur pursuant to contracts entered into on or after date that a transfer of a copyrighted_article is categorized as a lease rather than a sale_or_exchange if insufficient benefits_and_burdens_of_ownership of the copyrighted_article are transferred such that a person other than the transferee is properly treated as the owner of the copyrighted_article controlled foreign_partnerships and corpa-fsc deducted the payment to corpa for the license of product the examination team challenges corpa’s claims relating to the sublicenses of product on two independent grounds first examination argues that the sublicensing transactions do not generate foreign_trading_gross_receipts because product does not constitute export_property under the destination test of temp sec_1 a - 1t d i second the examination team argues that even if the sublicenses of product generate foreign_trading_gross_receipts corpa-fsc could not earn commissions with respect to such receipts because under the fsc provisions a single fsc cannot have more than one related_supplier with respect to multiple transactions involving a single item of export_property such as the licenses and sublicenses in this case law and analysis i overview of law sec_921 provides that the exempt_foreign_trade_income of a fsc shall be treated as foreign_source_income which is not effectively connected with the conduct_of_a_trade_or_business within the united_states and thus excluded from the gross_income of the fsc sec_923 defines exempt_foreign_trade_income as the aggregate amount of all foreign_trade_income of a fsc for the taxable_year that is described in sec_923 or sec_923 and provide that such amount is a certain percentage of foreign_trade_income derived from a transaction to which sec_925 or b applies sec_923 defines foreign_trade_income for purposes of the fsc provisions to mean the gross_income of a fsc attributable to foreign_trading_gross_receipts ftgr sec_924 provides that ftgr include the gross_receipts of any fsc that are from the lease or rental of export_property for use by the lessee outside the united_states further under sec_924 ftgr include gross_receipts for services that are related and subsidiary to the lease or rental of export_property described in sec_924 temp sec_1 a -1t a provides that for purposes of determining ftgr the rules of that regulation applicable to leases of the controlled foreign_partnerships performed certain services such as installation maintenance repair warranty services and marketing some of which may constitute related_and_subsidiary_services under the criteria provided in temp sec_1 a -1t d to the extent that such services do not come within the scope of sec_924 or exceed the gross_receipts_test under temp sec_1 a -1t d gross_receipts from the sublicenses of product attributable to such disqualified services do not constitute ftgr because we have insufficient information to determine whether the controlled foreign_partnerships provided qualifying related_and_subsidiary_services under sec_924 and the regulations thereunder for purposes of addressing the issues at hand we have assumed that all gross_receipts from the sublicenses of product fall within the category of activities that may constitute ftgr under sec_924 provided all other fsc requirements are met export_property apply in the same manner to subleases a fsc that applies the fsc provisions to a sublicensing transaction under sec_924 must also satisfy the foreign_management requirements of sec_924 and sec_924 and the foreign_economic_process requirements of sec_924 and sec_924 if a fsc does not satisfy such requirements the fsc will be treated as having no ftgr a taxpayer’s leasing or subleasing activities in combination with its satisfaction of the requirements under sec_924 can qualify the taxpayer for fsc treatment export_property is defined under sec_927 which contains three criteria first the property must be manufactured produced grown or extracted in the united_states by a person other than a fsc sec_927 the fact that a taxpayer subleases property that it did not manufacture or produce itself does not prevent the application of the fsc provisions to gross_receipts from such sublease second the property must satisfy a foreign content test under sec_927 see also temp sec_1_927_a_-1t third the property must be held primarily for sale lease or rental in the ordinary course of trade_or_business by or to a fsc for direct use consumption or disposition outside the united_states sec_927 temp sec_1 927-1t d provides that property is sold or leased for direct use consumption or disposition outside the united_states if the sale or lease satisfies the destination test described in subdivision of paragraph d of such regulation and also meets two other requirements not at issue here temp sec_1 a - 1t d i provides that the destination test is satisfied only if the property is delivered by the seller or lessor or an agent of the seller or lessor by any of six alternative methods under temp sec_1_927_a_-1t the destination test is satisfied if the property is delivered within the united_states to a freight forwarder for ultimate delivery outside the united_states to the purchaser or lessee or to a subsequent purchaser or sublessee however even if a taxpayer satisfies the requirements of temp sec_1_927_a_-1t the destination test is not satisfied if the property is subjected to any use other than a resale or sublease manufacture assembly or other processing other than packaging by any person between the time of the sale or lease by the seller or lessor and the delivery or ultimate delivery outside the united_states temp sec_1_927_a_-1t sec_925 provides that in the case of a sale of export_property to a fsc by a person described in sec_482 a related_supplier the taxable_income of the fsc and the person shall be based upon a transfer price that would allow the fsc to derive taxable_income attributable to such sale regardless of the sales_price actually charged in an amount that does not exceed the greatest of three enumerated pricing methods one of the enumerated pricing methods under sec_925 is the cti method under the cti method the fsc’s taxable_income may not exceed of the cti of the fsc and the related_supplier that is attributable to the ftgr derived from the sale of export_property by the fsc temp sec_1 a -1t c provides rules for computing the allowable price for a transfer from a related_supplier to a fsc in the case of a sale sec_925 provides that the secretary shall prescribe regulations setting forth rules that are consistent with the rules set forth in sec_925 for the application of sec_925 in the case of commissions rentals and other income temp sec_1 a -1t a provides that the rules relating to the determination of the transfer price under temp sec_1 a -1t c are directly applicable only in the case of sales or exchanges of export_property to a fsc for resale and are applicable by analogy to leases commissions and services as provided in temp sec_1 a -1t d temp sec_1 a -1t d provides that in the case of a lease of export_property by a related_supplier to a fsc for sublease by the fsc the amount of rent shall be computed in a manner consistent with the rules for computing transfer prices for sales and resales further temp sec_1 a -1t d provides that i f any transaction to which sec_925 applies is handled on a commission basis for a related_supplier by a fsc and if commissions paid to the fsc give rise to gross_receipts to the related_supplier which would have been foreign_trading_gross_receipts under sec_924 had the fsc made the sale directly then the administrative pricing methods of sec_925 or may be used to determine the fsc’s commission because commissions are determined with respect to ftgr as defined in temp sec_1 a -1t a sublease is treated as a lease for purposes of applying the related_supplier requirement for cti method fsc commissions under temp sec_1 a -1t c temp sec_1 a -1t b and a -1t a the adminsitrative pricing methods including the cti method may be applied to a leasing transaction between a related_supplier and a fsc provided the required performance activities have been met only if the related_supplier leases export_property to the fsc for sublease for a comparable time period with comparable terms of payment or the fsc acts as commission agent for the related_supplier on leases of export_property by the related_supplier to third parties whether or not related temp sec_1 a -1t b iii b in order to use the cti method to calculate the amount of a fsc commission the commission must be paid or payable by a related_supplier temp sec_1 a -1t d see also temp sec_1 923-1t a temp sec_1_927_d_-2t defines the term related_supplier and states as follows for the purposes of sec_921 through and the regulations under those sections the term related_supplier means a related_party which temp sec_1 a -1t d contains an additional requirement that certain economic activities described under sec_925 must be performed in order for a fsc to earn a commission directly supplies to a fsc any property or services which the fsc disposes of in a transaction producing foreign_trading_gross_receipts or a related_party which uses the fsc as a commission agent in the disposition of any property or services producing foreign_trading_gross_receipts a fsc may have different related suppliers with respect to different transactions if for example x owns all the stock of y a corporation and of f a fsc and x sells a product to y which is resold to f only y is the related_supplier of f if however x sells directly to f and y also sells directly to f then as to the transactions involving direct sales to f each of x and y is a related suppler of f sec_927 defines a transaction to include inter alia any lease or rental temp sec_1_927_d_-2t defines related_party to mean a person that is owned or controlled directly or indirectly by the same interests as the fsc within the meaning of sec_1_482-1 for purposes of sec_1_482-1 sec_1_482-1 defines the term controlled broadly to include any kind of control direct or indirect whether legally enforceable or not and however exercisable or exercised the reality of control rather than the form of control or the mode of its exercise is the decisive factor sec_1_482-1 ii analysis for purposes of this advice the examination team and the taxpayer agree that product meets two ie sec_927 and c of the three statutory criteria for qualification as export_property the parties disagree on whether product was held primarily for sublicense by a related_supplier using a commission fsc for direct use consumption or disposition outside the united_states under sec_927 and sec_925 more specifically the parties disagree as to whether product met the destination test under temp sec_1_927_a_-1t and and whether the controlled foreign_partnerships were related suppliers under temp sec_1 a -1t d and d -2t a the destination test under temp sec_1_927_a_-1t the destination test is satisfied if the property is delivered within the united_states to a freight forwarder for ultimate delivery outside the united_states to the purchaser or lessee or to a subsequent purchaser or sublessee for example if a domestic manufacturer leases its goods to a person that in turn subleases those goods to an unrelated third party the manufacturer lessor can satisfy the destination test by shipping the goods by common carrier directly to the sublessee similarly the lessee satisfies the destination test if the manufacturer ships the goods by common carrier directly to the sublessee in short a single delivery event can satisfy the destination test with respect to two different taxpayers a taxpayer need not establish physical possession of the property with respect to which the taxpayer applies the fsc provisions however even if the criteria under temp sec_1_927_a_-1t are met the destination test is not satisfied with respect to property that is subject_to any use other than a resale or sublease manufacture assembly or other processing other than repackaging by any person between the time of the sale or lease by such seller or lessor and the delivery or ultimate delivery outside the united_states sec_1_927_a_-1t in this case corpa the licensor as agent for the controlled foreign_partnerships delivered product within the united_states to a freight forwarder the freight forwarder was instructed to deliver product to the foreign end-users located outside the united_states the freight forwarder delivered product to the foreign end- users in foreign countries the foreign end-users were sublessees of corpa’s product which underwent no use other than sublease manufacture assembly or other processing between the time of the sublease and the ultimate delivery outside the united_states temp sec_1_927_a_-1t does not prevent product from satisfying the destination test therefore the fact that the gross_receipts are from subleases of product to unrelated foreign end-users by controlled foreign_partnerships that leased product from their domestic parent_corporation that manufactured product in the united_states and shipped product directly to the foreign end-users outside the united_states does not in itself disqualify such receipts from the status of ftgr under sec_924 b related_supplier requirement in order to use the cti method to calculate the amount of a fsc commission the commission must be paid or payable by a related_supplier temp sec_1 a -1t d and 923-1t a as relevant here temp sec_1 d - 2t a defines the term related_supplier as a related_party that uses the fsc as a commission agent in the disposition of any property or services producing ftgr assuming that corpa-fsc was under contract as a commission agent for each of the controlled foreign_partnerships at the time of the sublicensing transactions and assuming that the gross_receipts from such transactions constitute ftgr the issue is whether the controlled foreign_partnerships were related parties to corpa-fsc with respect to such transactions based on the following analysis we conclude that the controlled foreign_partnerships were related parties to corpa-fsc during taxable_year sec_1 and with respect to the sublicenses of product during taxable_year sec_1 and individual owned amounta of cfpartnership1 directly and owned another amountb of cfpartnership1 indirectly through individual’s ownership of corpa therefore individual controlled directly or indirectly a majority interest in cfpartnership1 in the same manner individual controlled directly or indirectly a majority interest in cfpartnership2 during taxable_year sec_1 and during taxable_year sec_1 and individual wholly-owned corpa scorpa and suba at the same time these three corporations owned directly or indirectly through uspartnership a majority interest in cfpartnership3 thus individual indirectly controlled a majority interest in cfpartnership3 during taxable_year sec_1 and at the same time individual controlled corpa-fsc indirectly through individual’s ownership of corpa which in turn owned corpa-fsc individual’s direct and indirect ownership and control of the three controlled foreign_partnerships and corpa-fsc during taxable_year sec_1 and satisfied the control requirement for a related_party under temp sec_1_927_d_-2t and sec_1_482-1 therefore the controlled foreign_partnerships and corpa-fsc were related parties during taxable_year sec_1 and the examination team further argues that a fsc may have only one related_supplier with respect to a single item of export_property and that a single fsc may not take part in multiple transactions that involve the same export_property we disagree temp sec_1_927_d_-2t provides that a fsc may have more than one related_supplier with respect to different transactions sec_927 defines transaction to include any lease or rental temp sec_1 a -1t a defines lease to include any sublease here there are two transactions a lease and a sublease that involve different parties and contractual rights therefore both the leases and the subleases of product in this case qualify as transactions under temp sec_1_927_d_-2t further temp sec_1_927_d_-2t provides the following example if x sells directly to f a fsc and y a corporation also sells directly to f then as to the transactions involving direct sales to f each of x and y is a related_supplier this example demonstrates that a fsc can have more than one related_supplier with respect to more than one transaction that involve different items of property the example does not however preclude the possibility that a fsc can have different related suppliers with respect to different transactions that involve the same property in fact the language of provisions such as temp sec_1_927_a_-1t - which provides that delivery of a product to a sublessee may satisfy the destination test - anticipates such situations a logical corollary to the notion that a fsc can have two related suppliers with respect to two transactions that involve the same property is that a fsc may earn a commission on two different transactions that involve the same property in this case product is the object of two separate transactions that is a lease and a sublease corpa-fsc like all fscs may have different related suppliers with respect to multiple transactions under temp sec_1_927_d_-2t in addition temp sec_1 a -1t e requires related lessees to pay an arm’s length price this arm’s length standard requirement in combination with the cti method helps to ensure that the use of multiple transactions - as opposed to a single transaction - to convey domestically manufactured products from the united_states for use outside the united_states does not result in an improper increase in fsc exemptions we also note that if corpa had leased product directly to the unrelated foreign end-users with corpa-fsc acting as a commission agent the overall fsc exemption claimed by corpa-fsc in that case would have been identical to the overall fsc exemption claimed by corpa-fsc in the instant case however as mentioned the marginal_costing method under sec_925 does not apply to leases of property and thus may not be used to increase fsc exemptions with respect to property that is leased and subleased temp sec_1 b -1t a above this advice does not address the treatment of corpa’s controlled_foreign_corporations that elected to be treated as partnerships for united_states tax purposes by elizabeth beck senior technical reviewer branch office of the associate chief_counsel international
